Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7-11, and 14-18 are pending as of the response and amendments filed on 4/15/22. Claims 2-6, 12-13, and 19-21 have been canceled. 
The 103 rejection over Wang is withdrawn in consideration of Applicants’ remarks, the amended claims, and evidence of synergy for the claimed combination.
Claims 1, 7-11, and 14-18 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy Fix on 4/25/22.
Please amend the claims accordingly:
To claim 11, line 1, before “comprising”, add “further”. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed combination provides an unexpected synergistic effect against the growth of small cell lung cancer cells which not taught or suggested by the prior art. Wang, WO 2018027097 A1 (of previous record) represents the most relevant prior art. Wang teaches Bcl-2 inhibitors, including the Bcl-2 inhibitor of the instant claims for treating cancer. Wang also teaches the Bcl-2 inhibitors can be combined with a chemotherapeutic agent; topotecan is included within a laundry list of chemotherapeutics, but topotecan is not exemplified. Wang also doesn’t teach or suggest a combination to provide a synergistic effect. 
Applicants have provided evidence that the combination of the Bcl-2 inhibitor recited in the instant claims and topotecan provided a synergistic growth inhibitory effect in a human small cell lung cancer mouse model (see Fig. 2A), which is not taught or suggested by Wang. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information Disclosure Statement
The IDS filed on 4/15/22 has been considered. 

Conclusion
Claims 1, 7-11, and 14-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627